BIGGS, Chief Judge, with whom HASTIE, Circuit Judge, joins
(concurring).
Though we concur in the ruling that the judgments of conviction against the defendants must be affirmed we cannot join with our Brother McLAUGHLIN in praising the manner in which the United States Attorney summed up to the jury. The appellations and examples which he applied to the defendants and to their acts fall just short of that degree of impropriety as would require a new trial. It is true that the summation of the defendants’ counsel was such as to offer a temptation to rebut in kind but the prosecuting attorney should not have succumbed to such a temptation. Cases brought on behalf of the United States should be conducted with a dignity worthy of the client. This is particularly true where a jury is present and an individual is on trial on a criminal charge. It is the duty of the trial judge to make sure by the ample means at his disposal, whether citation for contempt or some less drastic expedient, that the trial is conducted with due propriety by both prosecutor and defense counsel.